Malone, C.J.,
dissenting: I respectfully dissent. The record reflects that the district court personally advised Shane Raikes of his right to a juiy trial and Raikes waived that right in open court. Raikes initially was charged with five counts, including possession or control of a hallucinogenic drug (drug charge) and driving under the influence of alcohol (DUI). The charges all stemmed from events occurring on June 1, 2009. Ultimately, the parties reached a written plea agreement disposing of the case. In exchange for Raikes pleading no contest to the DUI charge and agreeing to enter the drug court program on the drug charge, tire State agreed to dismiss the remaining counts. Although the title of the written plea agreement referred only to the DUI charge, it was clear that the agreement covered all pending charges. The written plea agreement, signed by Raikes, included a waiver of his right to a jury trial.
At a hearing on December 16, 2010, the parties announced the plea agreement to the court. The judge informed Raikes of the constitutional rights he was waiving by entering into the plea agreement, including his right to a jury trial. Raikes acknowledged to the court his understanding that he was waiving his constitutional right to a jury trial. At the conclusion of the hearing, the district court accepted the no contest plea, found Raikes guilty of DUI, ordered him to appear in drug court on the drug charge, and dismissed the remaining counts against him.
Raikes later signed a separate drug court contract which also included a waiver of his right to a juiy trial and a stipulation of facts in the event that Raikes violated the terms of the contract. Raikes failed to successfully complete the drug court program, and the district court found him guilty of the drug charge after a bench trial on stipulated facts.
State v. Irving, 216 Kan. 588, 589-90, 533 P.2d 1225 (1975), holds that a court will not accept a juiy trial waiver unless the defendant, after being advised by the court of his or her right to a juiy trial, personally waives that right, either in writing or in open court. Here, as part of his plea agreement which covered all pending charges, the district court advised Raikes of his constitutional *690right to a juiy trial, and Raikes personally waived that right in open court. I believe that the majority is splitting hairs by concluding that Raikes’ jury trial waiver only applied to the DUI charge and not to the drug charge.
In my opinion, the juiy trial waiver was effective as to all pending charges. Thus, the requirements of Irving were satisfied in this case. As it stands, we are remanding this case to tire district court to hold a jury trial on stipulated facts, a result that the majority acknowledges would seem to lead to an inevitable conviction by any rational factfinder.